 
EXHIBIT 10.67
 
 
 
CV Therapeutics, Inc.
 
NON-EMPLOYEE DIRECTORS’ STOCK OPTION PLAN
 
Amended and Restated by the Board of Directors on September 23, 1996
Approved by the Stockholders on October 29, 1996
Amended by the Board of Directors on February 23, 2000
Approved by the Stockholders on May 16, 2000
Amended and Restated by the Board of Directors on August 21, 2000
Amended and Restated by the Board of Directors on February 25, 2002
Amended and Restated by the Board of Directors on April 15, 2002
Approved by the Stockholders on June 7, 2002
Amended and Restated by the Board of Directors on July 19, 2002
 
1.    Purpose.
 
(a)    The purpose of the Non-Employee Directors’ Stock Option Plan (the “Plan”)
is to provide a means by which each director of CV Therapeutics, Inc. (the
“Company”) who is not otherwise an employee of the Company or of any Affiliate
of the Company (each such person being hereafter referred to as a “Non-Employee
Director”) will be given an opportunity to purchase stock of the Company.
 
(b)    The word “Affiliate” as used in the Plan means any parent corporation or
subsidiary corporation of the Company as those terms are defined in Sections
424(e) and (f), respectively, of the Internal Revenue Code of 1986, as amended
from time to time (the “Code”).
 
(c)    The Company, by means of the Plan, seeks to retain the services of
persons now serving as Non-Employee Directors of the Company, to secure and
retain the services of persons capable of serving in such capacity, and to
provide incentives for such persons to exert maximum efforts for the success of
the Company.



1



--------------------------------------------------------------------------------

 
2.    Administration.
 
(a)    The Plan shall be administered by the Board of Directors of the Company
(the “Board”) unless and until the Board delegates administration to a
committee, as provided in subparagraph 2(b).
 
(b)    The Board may delegate administration of the Plan to a committee composed
of not fewer than two (2) members of the Board (the “Committee”). If
administration is delegated to a Committee, the Committee shall have, in
connection with the administration of the Plan, the powers theretofore possessed
by the Board, subject, however, to such resolutions, not inconsistent with the
provisions of the Plan, as may be adopted from time to time by the Board. The
Board may abolish the Committee at any time and revest in the Board the
administration of the Plan.
 
3.    Shares Subject To The Plan.
 
(a)    Subject to the provisions of paragraph 10 relating to adjustments upon
changes in stock, the stock that may be sold pursuant to options granted under
the Plan shall not exceed in the aggregate five hundred fifty thousand (550,000)
shares of the Company’s common stock. If any option granted under the Plan shall
for any reason expire or otherwise terminate without having been exercised in
full, the stock not purchased under such option shall again become available for
the Plan.
 
(b)    The stock subject to the Plan may be unissued shares or reacquired
shares, bought on the market or otherwise.
 
4.    Eligibility.
 
Options shall be granted only to Non-Employee Directors of the Company.



2



--------------------------------------------------------------------------------

 
5.    Non-Discretionary Grants.
 
(a)    Each person who is a Non-Employee Director on September 23, 1996
automatically shall be granted an option to purchase fifteen thousand (15,000)
shares of the Company’s common stock (after taking into account the 1:10 reverse
split adopted by the Board in September 1996) on the terms and conditions set
forth herein.
 
(b)    Each person who is, after August 21, 2000, elected for the first time to
be a Non-Employee Director automatically shall, upon the date of such person’s
initial election to be a Non-Employee Director by the Board or stockholders of
the Company, be granted an option to purchase twenty-five thousand (25,000)
shares of the Company’s common stock on the terms and conditions set forth
herein.
 
(c)    At each annual meeting of the stockholders following the effectiveness of
the initial public offering of the Company’s common stock until and including
the 1998 Annual Meeting, each person then serving as a Non-Employee Director
automatically shall be granted an option to purchase five thousand (5,000)
shares of the Company’s common stock (after taking into account the 1:10 reverse
split adopted by the Board in September 1996) on the terms and conditions set
forth herein; at each annual meeting of the stockholders beginning with the 1999
Annual Meeting, each person then serving as a Non-Employee Director
automatically shall be granted an option to purchase seven thousand five hundred
(7,500) shares of the Company’s common stock on the terms and conditions set
forth herein.
 
6.    Option Provisions.
 
Each option shall be subject to the following terms and conditions:
 
(a)    The term of each option commences on the date it is granted and, unless
sooner terminated as set forth herein, expires on the date (“Expiration Date”)
ten (10) years from the date of grant. If the optionee’s service as a Director
of the Company terminates for any reason or for no reason, the option shall
terminate on the earlier of the Expiration Date or the date three



3



--------------------------------------------------------------------------------

(3) months following the date of termination of service; provided, however, that
if such termination of service is due to the optionee’s death, the option shall
terminate on the earlier of the Expiration Date or eighteen (18) months
following the date of the optionee’s death. In any and all circumstances, an
option may be exercised following termination of the optionee’s service as a
Non-Employee Director of the Company only as to that number of shares as to
which it was exercisable on the date of termination of such service under the
provisions of subparagraph 6(e).
 
(b)    Subject to applicable law, the exercise price of each option shall be the
fair market value of the stock subject to such option on the date such option is
granted.
 
(c)    The optionee may elect to make payment of the exercise price under one of
the following alternatives:
 
(i)    Payment of the exercise price per share in cash at the time of exercise;
or
 
(ii)    Provided that at the time of the exercise the Company’s common stock is
publicly traded and quoted regularly in the Wall Street Journal, payment by
delivery of shares of common stock of the Company already owned by the optionee,
held for the period required to avoid a charge to the Company’s reported
earnings, and owned free and clear of any liens, claims, encumbrances or
security interest, which common stock shall be valued at its fair market value
on the date preceding the date of exercise; or
 
(iii)    Payment by a combination of the methods of payment specified in
subparagraph 6(c)(i) and 6(c)(ii) above.
 
Notwithstanding the foregoing, this option may be exercised pursuant to a
program developed under Regulation T as promulgated by the Federal Reserve Board
which results in the receipt of cash (or check) by the Company prior to the
issuance of shares of the Company’s common stock.



4



--------------------------------------------------------------------------------

 
(d)    An option shall by its terms be personal and may not be sold, pledged,
assigned, transferred, encumbered or otherwise alienated or hypothecated in any
manner other than by will or the laws of descent and distribution or to a
Permitted Transferee (as defined below) or by a Permitted Transferee to a Family
Member (as defined below). During the lifetime of an optionee, only he or she or
a Permitted Transferee may exercise an option, or any portion thereof, granted
to the optionee under the Plan.
 
(i)    An option transferred to a Permitted Transferee shall not be assignable
or transferable by the Permitted Transferee to any person or entity, other than
the original optionee’s Family Members.
 
(ii)    Any option which is transferred to a Permitted Transferee shall continue
to be subject to all the terms and conditions of the option as applicable to the
original optionee.
 
(iii)    The optionee and the Permitted Transferee shall execute any and all
documents reasonably requested by the Company, including without limitation
documents to (A) confirm the status of the transferee as a Permitted Transferee,
(B) satisfy any requirements for an exemption for the transfer under applicable
federal and state securities laws and (C) evidence the transfer. In the event
any option is exercised by, or to be paid to, the executors, administrators,
heirs or distributees of the estate of a deceased optionee, or such an
optionee’s beneficiary, or the transferee of an option, in any such case
pursuant to the terms and conditions of the Plan, the Company shall be under no
obligation to issue stock, or make any payment, thereunder unless and until the
Company is satisfied that the person or persons exercising such option, or to
receive such payment, is the duly appointed legal representative of the deceased
optionee’s estate or the proper legatee or distributee thereof or the named
beneficiary of such optionee, or the Permitted Transferee of such option, as
applicable.



5



--------------------------------------------------------------------------------

 
(iv)    Shares of stock acquired by a Permitted Transferee through exercise of
an option may not be transferred, nor will any assignee or transferee thereof be
recognized as an owner of such shares of common stock for any purpose, unless a
registration statement under the Securities Act of 1933, as amended, and any
applicable state securities act with respect to such shares shall then be in
effect or unless the availability of an exemption from registration with respect
to any proposed transfer or disposition of such shares shall be established to
the satisfaction of counsel for the Company.
 
(v)    For purposes of this Plan, the following terms shall have the following
meanings:
 
A.    “Permitted Transferee” shall mean a Family Member who receives an option
from an optionee as a gift not for value or a person or entity to whom an option
is transferred by an optionee in a Permitted Transfer for Value.
 
B.    “Permitted Transfer for Value” shall mean any transfer of an option (i)
under a domestic relations order in a settlement of marital property rights, or
(ii) to an entity in which more than fifty percent (50%) of the voting interests
are owned by Family Members (or the optionee) in exchange for an interest in
that entity.
 
C.    “Family Member” shall mean an optionee’s child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother in law, father in law, son in law, daughter in law, brother in law or
sister in law, including adoptive relationships, any person sharing the
optionee’s household (other than a tenant or employee), a trust in which these
persons have more than fifty percent of the beneficial interest, a foundation in
which these persons (or the optionee) control the management of assets, and any
other entity in which these persons (or the optionee) own more than fifty
percent (50%) of the voting interest.



6



--------------------------------------------------------------------------------

 
(e)    Each option shall become exercisable as follows: the initial grants
described in Sections 5(a) and 5(b) shall become exercisable (“vest”) at the
rate of two and seventy-seven one hundredths percent (2.77%) per month over the
thirty-six (36) months after the date of grant; and the annual grants described
in Section 5(c) shall vest at the rate of eight and thirty-three one hundredths
(8.33%) per month over the twelve-month (12-month) period following the date of
grant; provided that the optionee has, during the entire period prior to such
vesting date, continuously served as a Non-Employee Director or as an employee
of or consultant to the Company or any Affiliate of the Company, whereupon such
option shall become fully exercisable in accordance with its terms with respect
to that portion of the shares represented by that installment.
 
(f)    The Company may require any optionee, or any person to whom an option is
transferred under subparagraph 6(d), as a condition of exercising any such
option: (i) to give written assurances satisfactory to the Company as to the
optionee’s knowledge and experience in financial and business matters; and (ii)
to give written assurances satisfactory to the Company stating that such person
is acquiring the stock subject to the option for such person’s own account and
not with any present intention of selling or otherwise distributing the stock.
These requirements, and any assurances given pursuant to such requirements,
shall be inoperative if (i) the issuance of the shares upon the exercise of the
option has been registered under a then-currently-effective registration
statement under the Securities Act of 1933, as amended (the “Securities Act”),
or (ii), as to any particular requirement, a determination is made by counsel
for the Company that such requirement need not be met in the circumstances under
the then-applicable securities laws.
 
(g)    Notwithstanding anything to the contrary contained herein, an option may
not be exercised unless the shares issuable upon exercise of such option are
then registered under the



7



--------------------------------------------------------------------------------

Securities Act or, if such shares are not then so registered, the Company has
determined that such exercise and issuance would be exempt from the registration
requirements of the Securities Act.
 
(h)    The Company (or a representative of the underwriters) may, in connection
with the first underwritten registration of the offering of any securities of
the Company under the Securities Act, require that any optionee not sell or
otherwise transfer or dispose of any shares of common stock or other securities
of the Company during such period (not to exceed one hundred eighty (180) days)
following the effective date of the registration statement of the Company filed
under the Securities Act as may be requested by the Company or the
representative of the underwriters.
 
7.    Covenants Of The Company.
 
(a)    During the terms of the options granted under the Plan, the Company shall
keep available at all times the number of shares of stock required to satisfy
such options.
 
(b)    The Company shall seek to obtain from each regulatory commission or
agency having jurisdiction over the Plan such authority as may be required to
issue and sell shares of stock upon exercise of the options granted under the
Plan; provided, however, that this undertaking shall not require the Company to
register under the Securities Act either the Plan, any option granted under the
Plan, or any stock issued or issuable pursuant to any such option. If, after
reasonable efforts, the Company is unable to obtain from any such regulatory
commission or agency the authority which counsel for the Company deems necessary
for the lawful issuance and sale of stock under the Plan, the Company shall be
relieved from any liability for failure to issue and sell stock upon exercise of
such options.
 
8.    Use Of Proceeds From Stock.
 
Proceeds from the sale of stock pursuant to options granted under the Plan shall
constitute general funds of the Company.



8



--------------------------------------------------------------------------------

 
9.    Miscellaneous.
 
(a)    Neither an optionee nor any person to whom an option is transferred under
subparagraph 6(d) shall be deemed to be the holder of, or to have any of the
rights of a holder with respect to, any shares subject to such option unless and
until such person has satisfied all requirements for exercise of the option
pursuant to its terms.
 
(b)    Nothing in the Plan or in any instrument executed pursuant thereto shall
confer upon any Non-Employee Director any right to continue in the service of
the Company or any Affiliate or shall affect any right of the Company, its Board
or stockholders or any Affiliate to terminate the service of any Non-Employee
Director with or without cause.
 
(c)    No Non-Employee Director, individually or as a member of a group, and no
beneficiary or other person claiming under or through him, shall have any right,
title or interest in or to any option reserved for the purposes of the Plan
except as to such shares of common stock, if any, as shall have been reserved
for him pursuant to an option granted to him.
 
(d)    In connection with each option made pursuant to the Plan, it shall be a
condition precedent to the Company’s obligation to issue or transfer shares to a
Non-Employee Director, or to evidence the removal of any restrictions on
transfer, that such Non-Employee Director make arrangements satisfactory to the
Company to insure that the amount of any federal or other withholding tax
required to be withheld with respect to such sale or transfer, or such removal
or lapse, is made available to the Company for timely payment of such tax.
 
(e)    As used in this Plan, fair market value means, as of any date, the value
of the common stock of the Company determined as follows:
 
(i)    If the common stock of the Company is listed on any established stock
exchange, or traded on the Nasdaq National Market or the Nasdaq SmallCap Market,
the fair market value of a share of common stock of the Company shall be the
closing sales price for



9



--------------------------------------------------------------------------------

such stock (or the closing bid, if no sales were reported) as quoted on such
exchange or market (or the exchange or market with the greatest volume of
trading in common stock of the Company) on the last market trading day prior to
the day of determination, as reported in the Wall Street Journal or such other
source as the Board deems reliable;
 
(ii)    In the absence of such markets for the common stock of the Company, the
fair market value shall be determined in good faith by the Board.
 
10.    Adjustments Upon Changes In Stock.
 
(a)    If any change is made in the stock subject to the Plan, or subject to any
option granted under the Plan (through merger, consolidation, reorganization,
recapitalization, stock dividend, dividend in property other than cash, stock
split, liquidating dividend, combination of shares, exchange of shares, change
in corporate structure or otherwise), the Plan and outstanding options will be
appropriately adjusted in the class(es) and maximum number of shares subject to
the Plan and the class(es) and number of shares and price per share of stock
subject to outstanding options.
 
(b)    In the event of: (1) a merger or consolidation in which the Company is
not the surviving corporation; (2) a reverse merger in which the Company is the
surviving corporation but the shares of the Company’s common stock outstanding
immediately preceding the merger are converted by virtue of the merger into
other property, whether in the form of securities, cash or otherwise; or (3) any
other capital reorganization in which more than fifty percent (50%) of the
shares of the Company entitled to vote are exchanged, any surviving corporation,
other than the Company, shall assume any options outstanding under the Plan or
shall substitute similar options for those outstanding under the Plan or, if the
Company is the surviving corporation, such options shall continue in full force
and effect.



10



--------------------------------------------------------------------------------

 
11.    Amendment Of The Plan And Options.
 
(a)    The Board at any time, and from time to time, may amend the Plan. Except
as provided in paragraph 10 relating to adjustments upon changes in stock, no
amendment shall be effective unless approved by the stockholders of the Company
within twelve (12) months before or after the adoption of the amendment, where
the amendment will increase the number of shares which may be issued under the
Plan.
 
(b)    The Board at any time, and from time to time, may amend the terms of any
one or more options granted under the Plan; provided, however, that the rights
and obligations under any option granted before any amendment of the Plan shall
not be altered or impaired by such amendment unless (i) the Company requests the
consent of the person to whom the option was granted and (ii) such person
consents in writing. Notwithstanding the foregoing, the Board shall not, without
the approval of the stockholders of the Company, authorize the amendment of any
outstanding option to reduce its exercise price. Furthermore, no option shall be
canceled and replaced with grants having a lower exercise price without the
further approval of stockholders of the Company.
 
12.    Termination Or Suspension Of The Plan.
 
(a)    The Board may suspend or terminate the Plan at any time. Unless sooner
terminated, the Plan shall terminate on September 23, 2006. No options may be
granted under the Plan while the Plan is suspended or after it is terminated.
 
(b)    Rights and obligations under any option granted while the Plan is in
effect shall not be altered or impaired by suspension or termination of the
Plan, except with the consent of the person to whom the option was granted.
 
(c)    The Plan shall terminate upon the occurrence of any of the events
described in Section 10(b) above.



11



--------------------------------------------------------------------------------

 
13.    Effective Date Of Plan; Conditions Of Exercise.
 
(a)    This amendment and restatement of the Plan shall become effective upon
adoption by the Board of Directors, subject to the condition subsequent that
this amendment and restatement of the Plan is approved by the stockholders of
the Company. Following the effective date of this amendment and restatement,
options shall not be granted under the terms of the Plan in effect prior to such
effective date.
 
(b)    No option granted under the Plan shall be exercised or exercisable unless
and until the condition of subparagraph 13(a) above has been met.



12